Citation Nr: 1410290	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-30 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In a September 2011 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an August 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues on appeal are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and was previously remanded.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In this matter, the Veteran asserts entitlement to service connection for disabilities of the neck and left shoulder, which he contends were incurred as a result of an in-service motorcycle accident.  See, e.g., the Veteran's claim dated February 2007 & his notice of disagreement (NOD) dated January 2008.  He has further stated that his left shoulder disability may be secondary to his current neck disability.  See the Veteran's NOD dated January 2008 & VA Form 9 dated October 2009.

In the September 2011 Remand, the Board noted that service treatment records (STRs) documented an in-service motorcycle accident in July 1973.  A contemporaneous x-ray revealed a possible cortical type of fracture of the cervical spine.  However, the physician further noted that the Veteran had no additional signs or symptoms of cervical fracture.

VA treatment records dated June 2007 indicated that the Veteran had a cervical fusion surgery in 1996 and later experienced pain in his neck and left shoulder following a February 2007 job site injury.

In his report of an April 2007 workmen's compensation examination, Dr. G.P. opined that the degenerative changes in the Veteran's cervical spine are "likely associated to his long-term smoking, long-term work status and perhaps prior traumatic motor vehicle accident in the past which has led him to have a fracture."

The Veteran was afforded a VA examination in May 2010 as to the neck and left shoulder claims.  However, in the September 2011 Remand, the Board noted that the findings and rationale set forth by the May 2010 examiner were inadequate.

Pursuant to the Board Remand, the Veteran was afforded another VA examination in October 2011.  Notably, the VA examiner acknowledged the STRs documenting a possible cortical fracture of the cervical spine.  However, the examiner then concluded that the Veteran's current neck and shoulder disabilities were "less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  The examiner stated that his conclusion was "based on information from the SMR, from the history given by the Veteran, and from the progress notes.  There was no mention of an involvement of the neck or the shoulder during the accident described in the SMR."

The Board has thoroughly reviewed the October 2011 VA examination report and finds the opinion provided by the examiner to be inaccurate, given the possible cervical spine fracture documented in the July 1973 STR.  Moreover, the examiner failed to discuss the Veteran's competent report of neck and left shoulder pain during service and continuing thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In addition, the Board notes that the examiner failed to discuss the significance, if any, of the 1996 cervical fusion surgery.

The Board thus finds that the October 2011 VA examination report is inadequate and, therefore, will not be used in the analysis of these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  By failing to ensure that the Veteran was afforded an adequate examination, the AMC did not substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  AMC compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Id.  As such, a remand for corrective action is required.

Thus, in order to satisfy VA's duty to assist, the Board finds that another remand is warranted in order to obtain an adequate VA medical opinion as to the question of medical nexus with respect to the pending claims.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment which the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since September 2011.  All such available documents should be associated with the claims file.

2. Then, VBA should refer the VA claims file an examiner with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed neck and left shoulder disabilities had their onset in service or are otherwise related to the Veteran's military service, to include the documented in-service motorcycle accident.

If the examiner determines that the currently diagnosed neck disability was incurred in the Veteran's military service, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed left shoulder disability was caused or aggravated (permanently worsened beyond natural progression) by his neck disability.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as the Veteran's service treatment records, which show a diagnosis of possible cortical type of fracture of the cervical spine, VA treatment records documenting a 1996 fusion of the cervical spine, the April 2007 workmen's compensation examination report, the Veteran's competent statements concerning neck and left shoulder symptomatology, and any other relevant information.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Finally, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

